NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



JOSEFINA GOMEZ,                             )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-526
                                            )
AVATAR PROPERTY & CASUALTY                  )
INSURANCE COMPANY,                          )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 3, 2019.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Nancy A. Lauten and George A. Vaka of
Vaka Law Group, Tampa, for Appellant.

Carol M. Rooney of Butler Weihmuller Katz
Craig LLP, Tampa, for Appellee.


PER CURIAM.


              Affirmed.


MORRIS, BLACK, and ATKINSON, JJ., Concur.